Citation Nr: 0020787	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  95-12 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for disability exhibited by 
left leg swelling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The appellant served on active duty from August 1965 to 
November 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1995 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant testified before the undersigned member of the 
Board on May 17, 2000 and a transcript of that hearing has 
been associated with the record on appeal.  This case was 
also developed on the matter of entitlement to service 
connection for headaches.  At his her hearing, the veteran 
and her representative indicated her desire to withdraw that 
matter from appellate consideration.  The Board will limit 
its review to the issue cited on the title page of this 
decision.   


REMAND

The appellant is seeking entitlement to service connection 
for disability exhibited by left leg swelling. 

VA has a duty to ensure that an appellant is provided full 
due process.  38 C.F.R. § 3.103 (1999).  This includes 
obtaining all evidence pertaining to the claim and in VA's 
constructive possession.  38 C.F.R. § 3.103(d) (1999); see 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

In this case, the Board notes that the appellant has 
testified that she received treatment in 1999 at the 
Springfield, Massachusetts medical center and that she has 
been treated once a week for the last 2-3 months at the VA 
medical facility at Newington, Connecticut.  All records from 
these two facilities should be obtained and made part of the 
claims file.

The Board notes that there is some duty to assist a veteran 
in the completion of his application for benefits under 
38 U.S.C.A. § 5103(a), depending on the particular facts in 
each case.  Robinette v. Brown, 8 Vet. App. 69 (1995); Epps 
v. Brown, 9 Vet. App. 341 (1996) (§ 5103(a) duty attaches in 
cases where the record references other known and existing 
evidence that might pertain to the claim under 
consideration).  The Board makes no finding as to whether the 
appellant has presented a well grounded claim, invoking a 
duty to assist with evidence in support of his claim pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development.

1. An appropriate official at the RO 
should attempt to obtain the 
appellant's medical records from the 
Springfield, MA and Newington, CT VA 
medical facilities.  All records 
obtained should be added to the claims 
folder. 

2. After the above development has been 
completed, the RO should again review 
the appellant's claim of service 
connection for disability exhibited by 
left leg swelling to determine if it 
is well grounded.  If the claim is 
found to be well grounded, the 
appellant should be provided a VA 
examination to determine the nature 
and etiology of her left leg swelling.

3. After the above development has been 
completed, the RO should review its 
decision denying the claim of 
entitlement to service connection for 
disability exhibited by left leg 
swelling.  If any action remains 
adverse to the appellant, she and her 
representative should be furnished a 
Supplemental Statement of the Case 
which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects 
detailed reasons and bases for the 
decision(s) reached.

Thereafter, the appellant and her representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By the REMAND, the 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

